DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Regarding claims 13-20, Patent ’112 [Claims 8-21] discloses the limitations of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandhok (U.S. Pub. 2020/0090987).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

Regarding claims 13, 15, and 17-20, Chandhok [Figs.1-3] discloses an integrated circuit structure, comprising:
a plurality of conductive lines [110,110’] in an inter-layer dielectric (ILD) layer [104] above a substrate;
a hardmask layer [126,126’] on the plurality of conductive lines and on an uppermost surface of the ILD layer, the hardmask layer comprising a first hardmask component [118,120] on and aligned with the uppermost surface of the plurality of conductive lines, and a second hardmask component [105] on and aligned with regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another, and the first hardmask component comprising a lower etch stop layer [114] and an upper layer [118,120] different from the lower etch stop layer; and
a conductive via [128] in an opening in the hardmask layer and on a portion of one of the plurality of conductive lines;

wherein the first hardmask component is confined to the uppermost surface of the plurality of conductive lines [Fig.1J];

wherein a portion of the conductive via is on a portion of the second hardmask component of the hardmask layer [Fig.1J];

wherein the first hardmask component has an uppermost surface substantially co-planar with an uppermost surface of the second hardmask component [Fig.1J];



wherein one of the plurality of conductive lines is coupled to an underlying conductive via structure, the underlying conductive via structure connected to an underlying metallization layer of the integrated circuit structure [Fig.1J].

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chawla (U.S. Pub. 2017/0330761).
Regarding claims 13-20, Chawla [Figs.1-2] discloses an integrated circuit structure, comprising:
a plurality of conductive lines [121-124] in an inter-layer dielectric (ILD) layer [103] above a substrate;
a hardmask layer [105,125,126] on the plurality of conductive lines and on an uppermost surface of the ILD layer, the hardmask layer comprising a first hardmask component [125,126] on and aligned with the uppermost surface of the plurality of conductive lines, and a second hardmask component [105] on and aligned with regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another, and the first hardmask component comprising a lower etch stop layer [136] and an upper layer [118,120] different from the lower etch stop layer; and
a conductive via [181-183] in an opening in the hardmask layer and on a portion of one of the plurality of conductive lines [Fig.2H];

wherein the lower etch stop layer [136] is selected from the group consisting of SiOx and SiNx, and wherein the upper layer of the first hardmask component is a metal oxide selected from the group consisting of AlOx, HfOx, ZrOx and TiOx [Para.62];

wherein the first hardmask component is confined to the uppermost surface of the plurality of conductive lines [Figs.1-2];



wherein the first hardmask component has an uppermost surface substantially co-planar with an uppermost surface of the second hardmask component [Figs.1-2];

further comprising: a second ILD layer [180] above the hardmask layer, wherein the conductive via is further in an opening of the second ILD layer [Figs.1-2];

wherein one of the plurality of conductive lines is coupled to an underlying conductive via structure, the underlying conductive via structure connected to an underlying metallization layer of the integrated circuit structure [Figs.1-2].

Allowable Subject Matter
Claims 1-12 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
a plurality of conductive lines in an inter-layer dielectric (ILD) layer above a substrate, wherein each of the plurality of conductive lines has a bulk portion comprising a metal and has an uppermost surface comprising the metal and a non-metal;
a hardmask layer on the plurality of conductive lines and on an uppermost surface of the ILD layer, the hardmask layer comprising a first hardmask component on and aligned with the uppermost surface of the plurality of conductive lines, and a second hardmask component on and aligned with regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another; and
a conductive via in an opening in the hardmask layer and on a portion of one of the plurality of conductive lines, the portion having a composition different than the uppermost  surface comprising the metal and the non-metal;

and

forming a plurality of conductive lines in an inter-layer dielectric ILD) layer above a substrate, wherein each of the plurality of conductive lines has a bulk portion comprising a metal;
treating the plurality of conductive lines to form an uppermost surface comprising the metal and a non-metal;
forming a hardmask layer on the plurality of conductive lines and on an uppermost surface of the ILD layer, the hardmask layer comprising a first hardmask component on and aligned with the uppermost surface of the plurality of conductive lines, and a second hardmask component on an aligned with regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another;
forming an opening in the hardmask layer exposing a portion of one of the plurality of metal lines;
modifying the exposed portion of the one of the plurality of metal lines to remove the non- metal from the uppermost surface of the exposed portion of the one of the plurality of metal lines; and
forming a conductive via in the opening in the hardmask layer and on the modified exposed portion of the one of the plurality of conductive lines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAC H AU/            Primary Examiner, Art Unit 2822